DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/22 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1 and 10 are allowable. The restriction requirement between species A through F , as set forth in the Office action mailed on 10/22/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/22/21 is withdrawn.  Claims 4, 6-9 and 12-16 , directed to nonelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A regeneration unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification has returned the following respective structures:
Regeneration unit 21.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Alpert on 04/15/22.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) An injection control device for controlling injection by supplying electric current to a fuel injection valve, the injection control device comprising:
	a booster circuit boosting a battery voltage to generate a boosted voltage in a boost capacitor;
	a boost controller configured to perform[[ing]] a boost control by the booster circuit, including starting the boost control when the boosted voltage falls below a charge-start threshold, and ending the boost control when the boosted voltage rises to a full-charge threshold;
	a drive circuit supplying an energization current to [[a]]the fuel injection valve with the boosted voltage or with the battery voltage after a start timing of an injection instruction period;
	a power interruption controller configured to interrupt[[ing]] the energization current supplied by the drive circuit to the fuel injection valve; and
	a regeneration unit passing a regenerative current from the fuel injection valve to the boost capacitor of the booster circuit, wherein the regenerative current is caused by an interruption control of the power interruption controller, 
	wherein the boost controller is configured to stop[[s]] the boost control by the booster circuit during a boost prohibition period, 
	wherein the boost prohibition period at least partly includes passing the regenerative current caused by the interruption control, 
	wherein the boost prohibition period begins a fixed period of time after a start time of an injection period, and
	wherein the interruption control begins after the boost prohibition period begins.

2. (Original) The injection control device according to claim 1, wherein 
	the power interruption controller performs the interruption control as at least one of:
	interruption of a booster circuit current supplied from the start timing of the injection instruction period to the fuel injection valve by an application of the boosted voltage to the fuel injection valve by the drive circuit, wherein the interruption of the booster circuit current begins when the energization current reaches a peak current threshold, and
	interruption of a constant current supplied to the fuel injection valve by an application of the battery voltage by the drive circuit.

3. (Previously Presented) The injection control device according to claim 1, wherein
	the boost controller begins the boost prohibition period at a predetermined first period before the injection period terminates, and
	wherein the boost prohibition period includes at least some time during which the regenerative current charges the boost capacitor.

4. (Currently Amended) The injection control device according to claim 1, wherein
	the boost controller performs the boost prohibition period:
	(i) starting at a time (a) that is before starting the interruption control of the energization current and (b) that is after determination that the energization current has reached a charge- prohibition threshold after the start timing of the injection instruction period, and
	(ii) including at least some regenerative charging of the boost capacitor of the booster circuit by the regeneration unit.

5. (Previously Presented) The injection control device according to claim 1, wherein the boost controller performs the boost prohibition period:
	(i) starting a predetermined first period before an end of the injection period, and
	(ii) continuing for a predetermined second period.

6. (Previously Presented) The injection control device according to claim 1 further comprising:
	a current detector detecting the regenerative current, wherein 
	the boost controller performs the boost prohibition period:
		(i) starting a predetermined first period before the interruption control performed by the power interruption controller, and
		(ii) stopping when the regenerative current falls below a predetermined first current.

7. (Currently Amended) The injection control device according to claim 1 further comprising:
	a voltage detector detecting a flyback voltage generated in the fuel injection valve when the interruption control is performed by the power interruption controller, wherein 
	the boost controller performs the boost prohibition period that terminates when the flyback voltage drops below [[the]]a predetermined first voltage.

8. (Previously Presented) The injection control device according to claim 1 further comprising:
	a voltage detector detecting a flyback voltage generated in the fuel injection valve when the interruption control is performed by the power interruption controller, and
	a differential processor differentiating the flyback voltage once, wherein
	the boost controller performs the boost prohibition period:
	(i) beginning before the interruption control performed by the power interruption controller, and
	(ii) ending upon a satisfaction of a predetermined condition based on a first-order differential value of the flyback voltage.

9. (Previously Presented) The injection control device according to claim 1 further comprising:
	a voltage detector detecting a flyback voltage generated in the fuel injection valve when the interruption control is performed by the power interruption controller, and
	a second-order differential processor differentiating the flyback voltage twice, wherein 
	the boost controller performs the boost prohibition period:
		(i) beginning before the interruption control performed by the power interruption controller, and
		(ii) ending upon a satisfaction of a predetermined condition based on a first-order differential value of the flyback voltage.

10. (Previously Presented) An injection control device comprising:
	a control circuit;
	a booster circuit configured to generate a boost voltage, and including: a boost inductor, a boost switch, a boost resister, a boost diode, and a boost capacitor;
	a regenerative circuit configured to pass a regenerative current towards the booster circuit;
	a discharge switch located electrically between the booster circuit and a fuel injection valve;
	a constant current switch located electrically between a battery voltage and the fuel injection valve;
	a high side terminal configured for connection to the fuel injection valve;
	a low side terminal configured for connection to a low side of the fuel injection valve, and associated with a low-side voltage;
	a low-side drive switch; and
	a current detection resistor configured to receive current from the low-side drive switch, wherein the control circuit is configured to:
	(i) start charging the boost capacitor by controlling the boost switch when the boost voltage is equal to or smaller than a charge-start threshold; and
	(ii) stop charging the boost capacitor by controlling the boost switch when the boost voltage is equal to or greater than a full-charge threshold;
	(iii) prohibit the booster circuit from charging the boost capacitor using the boost switch during a boost prohibition period; and
	(iv) charge the boost capacitor using the regenerative current at least during at least part of the boost prohibition period; and
	(v) the boost prohibition period is started before a power interruption controller interrupts electric current supplied by a drive circuit to the fuel injection valve.

11. (Currently Amended) The injection control device according to claim 10, wherein
	the control circuit is configured to consider the boost prohibition period, including:
	at a first time, begin a boost phase including turning ON the low-side drive switch;
	at a second time, start charging the boost capacitor by controlling the boost switch because the boost voltage is equal to or smaller than the [[charge start]]charge-start threshold;
	at a third time: (i) determine that an energization current is equal to or greater than a peak current, (ii) terminate the boost phase, and (iii) begin a constant current phase;
	at a fourth time, turn ON the constant current switch, and perform an ON / OFF control of the constant current switch;
	at a fifth time, after a prohibition time has passed with respect to the first time, begin the boost prohibition period;
	at a sixth time, after a predetermined period has passed with respect to the fifth time, end the constant current phase and begin a regeneration phase by: (i) turning OFF the constant current switch, and (ii) turning OFF the low-side drive switch to interrupt the energization current;
	at a seventh time, upon determining that the boost prohibition period has passed with respect to the fifth time, end the boost prohibition period and begin a fully-charge phase; and
	at an eighth time: (i) determine that the boost voltage is equal to or greater than the full- charge threshold, and (ii) end the fully-charge phase.

12. (Currently Amended) The injection control device according to claim 10, wherein
	the control circuit is configured to consider a threshold-terminating low-side voltage, including:
	at a first time, begin a boost phase including turning ON the low-side drive switch;
	at a second time, start charging the boost capacitor by controlling the boost switch because the boost voltage is equal to or smaller than the charge-start threshold;
	at a third time: (i) determine that an energization current of the fuel injection valve is equal to or greater than a peak current, (ii) terminate the boost phase, and (iii) begin a constant current phase;
	at a fourth time, turn ON the constant current switch, and perform[[s]] an ON / OFF control of the constant current switch;
	at a fifth time, after a prohibition time has passed with respect to the first time, begin the boost prohibition period;
	at a sixth time, after a predetermined period has passed with respect to the fifth time, end the constant current phase and begin a regeneration phase by: (i) turning OFF the constant current switch, and (ii) turning OFF the low-side drive switch to interrupt the energization current;
	at a seventh time, upon determining [[a]]the low-side voltage is equal to or smaller than the threshold-terminating low-side voltage, end the boost prohibition period and begin a fully-charge phase; and
	at an eighth time: (i) determine that the boost voltage is equal to or greater than [[a]]the full-charge threshold, and (ii) end the fully-charge phase.

13. (Currently Amended) The injection control device according to claim 10, wherein
	the control circuit is configured to consider a threshold-terminating-first-order low-side value, including:
	at a first time, begin a boost phase including turning ON the low-side drive switch;
	at a second time, start charging the boost capacitor by controlling the boost switch because the boost voltage is equal to or smaller than the charge-start threshold;
	at a third time: (i) determine that an energization current of the fuel injection valve is equal to or greater than a peak current, (ii) terminate the boost phase, and (iii) begin a constant current phase;
	at a fourth time, turn ON the constant current switch, and perform[[s]] an ON / OFF control of the constant current switch;
	at a fifth time, after a prohibition time has passed with respect to the first time, begin the boost prohibition period;
	at a sixth time, after a predetermined period has passed with respect to the fifth time, end the constant current phase and begin [[the]]a regeneration phase by: (i) turning OFF the constant current switch, and (ii) turning OFF the low-side drive switch to interrupt the energization current;
	at a seventh time, upon determining that a first-order differential value of [[the]]a low-side current is equal to or smaller than the threshold-terminating-first-order low-side value, end the boost prohibition period and begin a fully-charge phase; and
	at an eighth time: (i) determine that the boost voltage is equal to or greater than [[a]]the full-charge threshold, and (ii) end the fully-charge phase.

14. (Currently Amended) The injection control device according to claim 10, wherein
	the control circuit is configured to consider a threshold-terminating-second-order low-side value, including:
	at a first time, begin a boost phase including turning ON the low-side drive switch;
	at a second time, start charging the boost capacitor by controlling the boost switch because the boost voltage is equal to or smaller than the charge-start threshold;
	at a third time: (i) determine that an energization current of the fuel injection valve is equal to or greater than a peak current, (ii) terminate the boost phase, and (iii) begin a constant current phase;
	at a fourth time, turn ON the constant current switch, and perform[[s]] an ON / OFF control of the constant current switch;
	at a fifth time, after a prohibition time has passed with respect to the first time, begin the boost prohibition period;
	at a sixth time, after a predetermined period has passed with respect to the fifth time, end the constant current phase and begin [[the]]a regeneration phase by: (i) turning OFF the constant current switch, and (ii) turning OFF the low-side drive switch to interrupt the energization current;
	at a seventh time, upon determining that a second-order differential value of [[the]]a low-side current satisfies a condition associated with the threshold-terminating-second-order low-side value, end the boost prohibition period and begin a fully-charge phase; and
	at an eighth time: (i) determine that the boost voltage is equal to or greater than [[a]]the full-charge threshold, and (ii) end the fully-charge phase.

15. (Currently Amended) The injection control device according to claim 10, wherein the control circuit is configured to consider a threshold-terminating regenerative current, including:
	at a first time, begin a boost phase including turning ON the low-side drive switch;
	at a second time, start charging the boost capacitor by controlling the boost switch because the boost voltage is equal to or smaller than the charge-start threshold;
	at a third time: (i) determine that an energization current of the fuel injection valve is equal to or greater than a peak current, (ii) terminate the boost phase, and (iii) begin a constant current phase;
	at a fourth time, turn ON the constant current switch, and perform[[s]] an ON / OFF control of the constant current switch;
	at a fifth time, after a prohibition time has passed with respect to the first time, begin the boost prohibition period;
	at a sixth time, after a predetermined period has passed with respect to the fifth time, end the constant current phase and begin the regeneration phase by: (i) turning OFF the constant current switch, and (ii) turning OFF the low-side drive switch to interrupt the energization current;
	at a seventh time, upon determining that a regenerative current is equal to or smaller than the threshold-terminating regenerative current, end the boost prohibition period and begin a fully-charge phase; and
	at an eighth time: (i) determine that the boost voltage is equal to or greater than [[a]]the full-charge threshold, and (ii) end the fully-charge phase.

16. (Currently Amended) The injection control device according to claim 10, wherein the control circuit is configured to consider a threshold-initiating regenerative current, including:
	at a first time, begin a boost phase including turning ON the low-side drive switch;
	at a second time, start charging the boost capacitor by controlling the boost switch because the boost voltage is equal to or smaller than the charge-start threshold;
	at a third time, upon a determination that an energization current is equal to or greater than a threshold-initiating energization current of the fuel injection valve, begin an early boost prohibition period;
	at a fourth time, upon a determination that the energization current is equal to or greater than a peak current threshold: (i) terminate the boost phase by turning OFF the discharge switch, and (ii) begin an early regeneration phase by interrupting the energization current by turning the low-side drive switch OFF, such that [[a]]the regenerative current flows to the boost capacitor; and
	at a fifth time, upon a determination that the early boost prohibition period of time has passed relative to the third time: (i) end the early boost prohibition period, and (ii) start a constant current phase by turning ON the low-side drive switch and turning ON the constant current switch, and perform[[s]] an ON / OFF control of the constant current switch.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
MAYUZUMI (US 8,081,498) is considered to be the closest prior art of record.
Regarding claim 1, MAYUZUMI discloses an injection control device for controlling injection by supplying electric current to a fuel injection valve (3), the injection control device comprising:
a booster circuit (100) configured to boost a battery voltage (1) to generate a boosted voltage in a boost capacitor (130);
a boost controller (150) performing boost control by the booster circuit, including starting boost control when the boosted voltage falls below a charge-start threshold (401, col. 8 lines 24-26), and ending boost control when the boosted voltage rises to a full-charge threshold (402, col. 9 lines 26-28);
a drive circuit (2) supplying an energization current to the fuel injection valve with the boosted voltage or with the battery voltage after a start timing of an injection instruction period (implied);
a power interruption controller (part of 2, col. 12 lines 31-35) configured to interrupt the energization current (3A) supplied by the drive circuit to the fuel injection valve (col. 12 lines 31-35); and
a regeneration unit (5, Fig. 1) passing a regenerative current from the fuel injection valve to the boost capacitor of the booster circuit (col. 6 lines 36-36, col. 12 lines 31-35), wherein the regenerative current is caused by an interruption control of the power interruption controller (implied).
The prior art fails to teach or render obvious the claim limitation “wherein the boost controller is configured to stop the boost control by the booster circuit during a boost prohibition period, wherein the boost prohibition period at least partly includes passing the regenerative current caused by the interruption control, wherein the boost prohibition period begins a fixed period of time after a start time of an injection period, and wherein the interruption control begins after the boost prohibition period begins” in the manner defined in the instant claim 1.
Regarding claim 10, MAYUZUMI discloses an injection control device comprising:
a control circuit (150);
a booster circuit (100) configured to generate a boost voltage, and including: a boost inductor (110), a boost switch (120), a boost resister (160), a boost diode (121), and a boost capacitor (130);
a regenerative circuit (5) configured to pass a regenerative current towards the booster circuit (col. 6 lines 36-39);
a discharge switch (2) located electrically between the booster circuit and a fuel injection valve;
a constant current switch (212) located electrically between a battery voltage and the fuel injection valve (Fig. 7);
a high side terminal configured for connection to a fuel injection valve (i.a. Fig. 7);
a low side terminal configured for connection to a low side of the fuel injection valve, and associated with a low-side voltage (i.a. Fig. 7);
a low-side drive switch (221); and
a current detection resistor (223) configured to receive current from the low-side drive switch (Fig. 7),
wherein the control circuit is configured to:
(i) start charging the boost capacitor by controlling the boost switch when the boost voltage is equal to or smaller than a charge-start threshold (col. 10 lines 24-26); and
(ii) stop charging the boost capacitor by controlling the boost switch when the boost voltage is equal to or greater than a full-charge threshold (col. 9 lines 26-28).
The prior art fails to teach or render obvious the claim limitation “(iii) prohibit the booster circuit from charging the boost capacitor using the boost switch during a boost prohibition period; and (iv) charge the boost capacitor using the regenerative current at least during at least part of the boost prohibition period; and (v) prohibition period is started before a power interruption controller interrupting electric current supplied by the drive circuit to the fuel injection valve” in the manner defined in the instant claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747